                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

BRANDI THOMAS                                                CIVIL ACTION


v.                                                           NO. 18-2921

FLORIDA   PARISHES JUVENILE
JUSTICE   COMMISSION and
FLORIDA   PARISHES JUVENILE                                  SECTION “F”
JUSTICE   DETENTION CENTER

                             ORDER AND REASONS

     Before    the   Court   is   the   defendants’      motion    for      summary

judgment.     For the reasons that follow, the motion is GRANTED, in

part, and DENIED, in part.

                                  Background

     This     pregnancy    discrimination      lawsuit    arises      out    of    a

Juvenile    Detention     Staff   Officer’s    claims    that     her    employer

refused to accommodate her during her pregnancy.

     The Florida Parishes Juvenile Justice District is a political

subdivision with territorial jurisdiction over the five parishes

that comprise Louisiana’s 21st and 22nd Judicial Districts. 1                     La.

R.S. § 15:1094.      In turn, the Florida Parishes Juvenile Justice

Commission    is   charged   with   assisting    children       who     enter     the

juvenile justice system to become productive, law-abiding citizens

of the community.       La. R.S. §§ 15:1094.1-15:1094.2.              To fulfill




1 The constituent parishes include Livingston, St. Helena, St.
Tammany, Tangipahoa, and Washington.
                                        1
its mission, the Commission operates the Florida Parishes Juvenile

Detention   Center,   a     facility       that   houses      juveniles    whose

confinement has   been ordered by courts within                the District. 2

Practically indistinguishable from an adult correctional facility,

the Center features a substantial correctional infrastructure,

including   electronically     locking      doors,     razor    ribbon    topped

fencing, and video surveillance.

     In addition, the Center is staffed with Juvenile Detention

Staff Officers, who care for and supervise the Center’s detainees.

In light of the detainees’ potentially violent nature, the Center

requires its JDS Officers to receive training in defensive tactics

and continually demonstrate a defined level of physical fitness.

Accordingly, pursuant to Policy 3.10 of Chapter 3 of the Center’s

Policy   and    Procedure     Manual,       entitled     “Physical        Fitness

Requirement,”   JDS   Officers   must       complete    and    pass   bi-annual

physical fitness testing. 3    Such physical fitness testing consists

of five separate components: (1) Sit and Reach; (2) Bench Press;




2 Operating on a 24/7 basis, the Center ensures that its juvenile
detainees are made available for hearings and are otherwise at the
disposition of the courts.
3 The Center amended its physical fitness standards after the

events giving rise to this lawsuit occurred, such that physical
fitness is now considered as part of an employee’s yearly job
performance evaluation. Any references to the Center’s Physical
Fitness Requirement in this Order and Reasons pertain to the policy
in effect during the summer of 2016.
                                       2
(3) Push-ups; (4) Sit-ups; and (5) a 1.5 mile run, with gender-

specific proficiency requirements set forth for each component. 4

     Brandi Thomas began working as a JDS Officer at the Center in

January of 2007.     Nearly a decade into her tenure with the

Commission, she became pregnant. On April 1, 2016, Thomas informed

Norleidy Hernandez, the Center’s Human Resources Director, of her

pregnancy and requested to perform the bi-annual physical fitness

test in advance of its regularly scheduled date of April 21, 2016.

Hernandez allowed Thomas to complete four components of the test

on the same day of the request, all of which she passed.        However,

Hernandez explained that the fifth component – the 1.5 mile run –

would take place as scheduled on April 21, 2016.

     In the meantime, Thomas provided the Center with a note from

her OB/GYN, Dr. Katherine Williams, that validated her pregnancy.

The note, dated April 6, 2016, stated:

                  Pt is 6 weeks & 1 day pregnant.

Thomas then attempted the 1.5 mile run on April 21, 2016 and

failed.    In   accordance   with   the   Center’s   Physical   Fitness




4 The Center is also staffed with Control Room Operators, who are
not involved in the direct care of juveniles and receive
significantly different training than JDS Officers.      Therefore,
the Center cannot temporarily move a CRO to a JDS position in order
to accommodate a JDS Officer who requires light duty work.       In
addition, because the Center operates on a four-shift basis and
schedules just one CRO to work during any given shift, CRO
positions do not often become available.
                                    3
Requirement Policy, Hernandez informed Thomas that a re-test would

be scheduled for May 5, 2016. 5

     Feeling ill after attempting the initial run, Thomas went to

the emergency room on April 29, 2016, where she was diagnosed with

a placental bleed.   Upon receiving this information, Thomas called

the Center to advise of her condition and that she had been placed

on physician-ordered bed rest from Sunday, May 1 through Monday,

May 2, 2016.

     During a follow-up appointment with Dr. Williams on May 2,

2016, Thomas was placed on light duty work for two weeks.       To

document Thomas’s work restrictions, Dr. Williams issued a note,

stating:

           Pt must continue pelvic rest & light activity
           for 2 weeks. Dx: pregnancy complications.




5 Specifically, the Center’s Policy and Procedure Manual provides:
          Upon testing, the employee will have 5
          physical ability components to pass . . . .
          The employee must complete all 5 components to
          have successfully passed the test for 100%
          achievement.    If an employee is unable to
          initially pass all 5 components (100%) [but]
          passes 3 or more components (60+%), he/she
          will be given a remediation period of 2 weeks
          (from the date of the test), to prepare for
          and successfully complete the previously
          failed components. On the 2 week test date,
          should the employee fail to successfully
          complete the remaining components, he/she will
          be subject to termination.
Emphasis added.
                                  4
Thomas promptly informed the Center of Dr. Williams’s order.                   But,

because no light duty work was available at that time, Thomas took

personal leave for two weeks.           And because Thomas was on leave on

May 5, 2016, the run that had been re-scheduled for that day did

not take place.

     A few weeks later, Thomas provided the Center with a note

dated May 19, 2016 from Dr. Williams, advising:

             Brandi Thomas can go back to work with no
             restrictions.

Accordingly, Thomas returned to work on May 21, 2016 and was

informed that her second attempt at the 1.5 mile run would take

place   on       June   6,   2016.    In       response,   Thomas   provided   her

supervisor, Ashton Magee, with yet another note dated May 19, 2016

from Dr. Williams.           That doctor’s note stated:

             •    Pt is medically advised to avoid extended
                  running & heavy lifting do [sic] high risk
                  pregnancy
             •    Dx: Dm
             •    Can perform AMA x 6 wks & PP period
             •    Call office for quest

Upon being presented with this note, Magee informed Thomas that

she nonetheless would be required to perform the run and should

not turn in the note.          Magee explained that the Center had a custom

of not excusing pregnant women from the 1.5 mile run, even with a

doctor’s note.          However, the Center would excuse non-pregnant

employees with physical limitations from the 1.5 mile run with an

appropriate doctor’s note.             Ashton Magee also attests in his
                                           5
affidavit that, during his three-year tenure as a JDS Officer and

Supervisor, he was aware of “several employees” who were not

excused from the 1.5 mile run because of their pregnancy. 6

     Relying upon Magee’s advice, Thomas did not present the

doctor’s note to the Center’s HR Director and attempted the run on

June 6, 2016.   She failed once again. 7   Shortly after this attempt,

Thomas experienced severe pain and was transported to the emergency

room where she was treated for a back injury. 8      On June 7, 2016,

Thomas sought follow-up treatment from Dr. David Tran, who placed

her on light duty work for the remainder of her pregnancy.    Because

the Center had no light duty positions available, Thomas filed a

workers’ compensation claim.     However, by letter dated June 28,




6 In its Order dated December 13, 2018, this Court granted the
plaintiff leave to file corrected affidavits of Brandi Thomas and
Ashton Magee and an additional exhibit – namely, a second May 19,
2016 doctor’s note drafted by Dr. Katherine Williams - in support
of her opposition to the defendants’ motion for summary judgment.
Accordingly, all references to the Magee affidavit in this Order
and Reasons concern the “corrected” affidavit.
7 After the second failed attempt, Russell Sanders, the Center’s

Director of Operations, told Thomas: “You can always come back as
a rehire like Tuckson did. Get yourself in shape and reapply.”
Upon receiving a letter from Tom Hogan, advising that he would be
representing Thomas, the HR Director called to inform Thomas that
she had not been terminated and that accommodations would be made.
8 Meanwhile, the Center received an additional note from Dr.

Williams regarding Thomas’s pregnancy-related restrictions. Dr.
Williams’s fifth note, dated June 7, 2016, states:
          Brandi Thomas was seen on April 20th for a
          prenatal visit. At the visit it was decided
          that my patient is unable to run until she
          delivers in November 2016. Please call with
          any questions or concerns.
                                  6
2016, Dr. Tran released Thomas “to go back to work full duty.”

And by note dated July 1, 2016, Dr. Jamie Hymel, a physician in

Dr. Williams’s OB/GYN practice, released Thomas “to return to full

duty @ work.”      Dr. Hymel’s note further advised:

              [Thomas] is currently 18 weeks pregnant. Her
              limitations are no running; lifting 20 #’s is
              her limit. Please call with any questions or
              concerns.

After receiving inconsistent orders from Thomas’s physicians, the

Center offered Thomas a newly available light duty position as a

Control Room Operator, which she accepted.             Thomas served in this

light duty position from July 3, 2016 until August 9, 2016 when

she was ordered to bed rest for the remainder of her pregnancy.

Thomas returned to work on September 17, 2017 and is currently

employed with the Commission.

      After    exhausting     her   remedies   with    the   Equal    Employment

Opportunity Commission, Thomas sued the Florida Parishes Juvenile

Justice Commission and the Florida Parishes Juvenile Detention

Center for employment discrimination.                 In her complaint, she

alleges pregnancy discrimination in violation of Title VII of the

Civil     Rights   Act   of    1964,    as     amended   by    the     Pregnancy

Discrimination Act of 1978, 42 U.S.C. § 2000e(k), and in violation

of   Louisiana’s    employment      discrimination     statute,      La.   R.S.   §

23:342.       Thomas also asserts claims under the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., and the Family and


                                       7
Medical Leave Act, 29 U.S.C. § 2601 et seq.           The defendants now

move for summary judgment on the following grounds: (1) the Florida

Parishes Juvenile Detention Center is not a juridical entity

capable of suing and being sued; and (2) no genuine issue of

material   fact   exists   concerning   the    failure   of   plaintiff’s

pregnancy discrimination, ADEA, and FMLA claims.

                                  I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.    No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).           A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.        See id.   In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.       See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).           Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.          Id.   Hearsay evidence and

                                   8
unsworn documents that cannot be presented in a form that would be

admissible   in   evidence    at   trial     do   not   qualify    as    competent

opposing evidence.      Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving    party    cannot       defeat   summary      judgment      with

conclusory   allegations,     unsubstantiated        assertions,        or    only   a

scintilla of evidence.”        Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly     probative,”      summary        judgment   is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of her case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.     Scott v. Harris, 550 U.S. 372, 378 (2007).                 Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”        Antoine v. First Student, Inc., 713 F.3d



                                        9
824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                    II.

     As a threshold matter, the Court notes that the plaintiff

only opposes the defendants’ motion for summary judgment insofar

as it seeks dismissal of her pregnancy discrimination claims. 9

Accordingly,   summary   judgment    in   favor   of   the   defendants   is

appropriate as to their contentions that: (1) the Center is not an




9 Although the plaintiff’s complaint names the Florida Parishes
Juvenile Justice Commission and the Florida Parishes Juvenile
Detention Center as co-defendants, Thomas concedes in her
opposition papers that the Center is merely the name of a juvenile
detention facility operated by the Commission, rather than an
independent juridical entity capable of suing and being sued.
     In addition, despite alleging in her complaint that the
defendants violated the Americans with Disabilities Act by
refusing to accommodate her requests to delay the 1.5 mile run,
Thomas concedes in her opposition papers that she is not “disabled”
within the meaning of the ADA, such that her ADA claim should be
dismissed. See 42 U.S.C. § 12102(2) (An individual is disabled
under the ADA if she (1) has “a physical or mental impairment that
substantially limits one or more major life activities[;]” (2) has
“a record of such an impairment; or” (3) “is regarded as having
such an impairment.”).
     Finally, the plaintiff alleges in her complaint that the
defendants violated the Family and Medical Leave Act by retaliating
against her for taking medical leave due to pregnancy-related
complications. But, she concedes in her opposition papers that
her FMLA claim should be dismissed because she did not make a
request for leave under the FMLA. See 29 U.S.C. § 2612(a)(1)(D)
(“[A]n eligible employee shall be entitled to a total of 12
workweeks of leave during any 12-month period . . . [b]ecause of
a serious health condition that makes the employee unable to
perform the functions of the position of such employee.”); 29
U.S.C. § 2613 (“An employer may require that a request for leave
. . . be supported by a certification issued by the health care
provider of the eligible employee.”).
                                    10
independent juridical entity capable of suing and being sued; (2)

no   genuine   issue   of       fact    exists   concerning         the    failure   of

plaintiff’s ADA claim; and (3) no genuine issue of fact exists

respecting the failure of her FMLA claim.

                                         III.

       The Court next considers Thomas’s claim that the Commission

engaged in pregnancy discrimination in violation of Title VII and

Louisiana’s    employment        discrimination       statute       in    refusing   to

accommodate     her        pregnancy-related           running            restriction.

Specifically, the plaintiff alleges that, because the Commission

excused non-pregnant employees with physical limitations from the

1.5 mile run with an appropriate doctor’s note, it was required to

accommodate her as well.          The Commission counters that Thomas has

failed to establish a prima facie case of pregnancy discrimination

because she suffered no adverse employment action.

                                          A.

       Title VII of the Civil Rights Act of 1964 forbids a covered

employer “to discriminate against any individual with respect to

. . . terms, conditions, or privileges of employment, because of

such   individual’s    .    .    .     sex.”     42   U.S.C.    §    2000e-2(a)(1).

Following the enactment of the Pregnancy Discrimination Act, Title

VII further specifies:

           The term[] “because of sex” . . . include[s]
           . . . because of . . . pregnancy, childbirth,
           or related medical conditions; and women

                                          11
               affected by pregnancy, childbirth, or related
               medical conditions shall be treated the same
               for all employment-related purposes . . . as
               other persons not so affected but similar in
               their ability or inability to work.

Id.     §    2000e(k)     (emphasis    added).        Similarly,   Louisiana’s

employment         discrimination    statute   prohibits    an   employer   from

discriminating against an employee “because of . . . pregnancy,

childbirth, or related medical condition,” and from refusing to

allow       such   an   employee    “[t]o   receive   the   same   benefits   or

privileges of employment granted . . . to other persons not so

affected who are similar in their ability or inability to work.”

La. R.S. § 23:342(1),(2)(a). 10              Notably, “Louisiana courts and


10 Section 342 of Title 23 of the Louisiana Revised Statutes
provides, in part:
          It shall be an unlawful employment practice
          unless based upon a bona fide occupational
          qualification:
               (1)   For any employer, because of the
          pregnancy, childbirth, or related medical
          condition of any female employee, to refuse to
          promote her, or to refuse to select her for a
          training   program   leading   to   promotion,
          provided she is able to complete the training
          program at least three months prior to the
          anticipated   date   of  departure   for   her
          pregnancy leave, or to discharge her from
          employment or from a training program leading
          to promotion, or to discriminate against her
          in compensation or in terms, conditions, or
          privileges of employment.
               (2) For any employer to refuse to allow
          a female employee affected by pregnancy,
          childbirth, or related medical conditions
          either:
                                        12
federal courts applying Louisiana law have routinely looked to

federal      jurisprudence     to   interpret     Louisiana       employment

discrimination statues.”        Smith v. Amedisys Inc., 298 F.3d 434,

448 (5th Cir.      2002).     Accordingly,    this   Court     considers   the

plaintiff’s federal and state law pregnancy discrimination claims

together.

      Thomas’s claim that the Commission refused to accommodate her

pregnancy-related running restriction while accommodating running

restrictions of non-pregnant workers implicates the second clause

of the Pregnancy Discrimination Act and its counterpart under

Louisiana’s employment discrimination law.           Compare 42 U.S.C. §

2000e(k) (“[W]omen affected by pregnancy, childbirth, or related

medical conditions shall be treated the same for all employment-

related purposes . . . as other persons not so affected but similar

in   their   ability   or    inability   to   work.”)   with    La.   R.S.   §

23:342(2)(a) (“[An employer may not] refuse to allow a female

employee affected by pregnancy, childbirth, or related medical

conditions . . . [t]o receive the same benefits or privileges of



                  (a)   To receive the same benefits or
             privileges of employment granted by that
             employer to other persons not so affected who
             are similar in their ability or inability to
             work, including to take disability or sick
             leave or any other accrued leave which is made
             available by the employer to temporarily
             disabled employees.
                                  . . .
                                    13
employment granted . . . to other persons not so affected who are

similar in their ability or inability to work . . . .”).   Moreover,

in alleging that the Commission’s failure to accommodate was

motivated by her protected trait – that is, her pregnancy – Thomas

seeks to advance a disparate treatment claim.     See Young v. UPS,

135 S. Ct. 1338, 1345 (2015) (citations omitted).     The plaintiff

may establish such a claim “either (1) by direct evidence that a

workplace policy, practice, or decision relies expressly on a

protected characteristic, or (2) by the burden-shifting framework

set forth in McDonnell Douglas.” 11   Id. (citations omitted).

                                 B.

     In this case, Thomas urges that she has presented direct

evidence of pregnancy discrimination through the affidavit of her




11 When no direct evidence of discrimination is offered, the Court
applies the McDonnell Douglas burden-shifting framework.       See
Urbano v. Continental Airlines, 138 F.3d 204, 206 (5th Cir. 1998).
Under this standard, the plaintiff establishes “a prima facie case
of discrimination by showing that (1) she is a member of a
protected class; (2) she was qualified for the position; (3) she
suffered an adverse employment action; and (4) others similarly
situated were treated more favorably.” Appel v. Inspire Pharms.,
Inc., 428 F. App’x 279, 281 (5th Cir. 2011). Once the plaintiff
has established a prima facie case, the burden shifts to the
employer to “provide ‘some legitimate nondiscriminatory reason’
for the adverse action taken.”     Id. at 282 (quoting McDonnell
Douglas Corp v. Green, 411 U.S. 792, 802 (1973)). If the employer
meets this burden, the plaintiff must then “show a genuine issue
of    material   fact   that   (1)    the   employer’s   proffered
nondiscriminatory reason is a pretext for discrimination or (2)
regardless of the nondiscriminatory reason, the discriminatory
reason was a motivating factor in the employer’s action.” Id.
                                 14
supervisor, Ashton Magee.    In his affidavit, Magee attests as

follows:

     1) I, Aston Magee, served as Brandi Thomas’ supervisor
     at   Florida   Parishes  Juvenile   Detention   Center
     (“Detention Center”) at the time of Ms. Thomas’
     pregnancy in 2016.

     2) Ms. Thomas presented me with a doctor’s note prior to
     her June 6th run that requested she not run in the
     required physical fitness test.

     3) The note presented to me by Ms. Thomas is the note
     seen in Exhibit C. 12

     4) The Detention Center did not allow pregnant employees
     from being excused [sic] from the Physical Fitness Test
     – 1.5 mile run even with a doctor’s note.

     5) However, the Detention Center, would let other non-
     pregnant employees with physical limitations be excused
     from the 1.5 mile run with an appropriate doctor’s note.

     6) I communicated to Ms. Thomas that she would have to
     do the run and that she should not turn in the doctor’s
     note per the Detention Center’s custom regarding
     pregnant women and the Physical Fitness Testing.

     7) I worked at the Detention Center as a JDS and
     Supervisor for 3 years, and over the course of my time
     there was aware of several employees who were not excused
     from the run because of their being pregnant.




12Comprising Exhibit C is a May 19, 2016 doctor’s note, in which
Dr. Katherine Williams states:
             • Pt is medically advised to avoid extended
               running & heavy lifting do [sic] high
               risk pregnancy
             • Dx: Dm
             • Can perform AMA x 6 wks & PP period
             • Call office for quest



                                15
     8) Ms. Thomas was only seeking to be excused from the
     run as an accommodation and could perform other
     functions of her job.

     9) Based on my understanding, Ms. Thomas could have
     continued to work as a Juvenile Detention Staff (“JDS”)
     officer throughout her pregnancy if she had been
     afforded an opportunity to not participate in the 1.5
     mile run.

Emphasis added.

     Where     a     plaintiff    “presents        direct   evidence     of

discrimination, ‘the burden of proof shifts to the employer to

establish by a preponderance of the evidence that the same decision

would have been made regardless of the forbidden factor.’” Etienne

v. Spanish Lake Truck & Casino Plaza, L.L.C., 778 F.3d 473, 475

(5th Cir. 2015) (quoting Brown v. E. Miss. Elec. Power Ass’n, 989

F.2d 858, 861 (5th Cir. 1993)).         Fifth Circuit precedent further

instructs    that,   in   determining    whether    a   workplace   comment

constitutes “direct evidence” of discrimination, rather than a

“stray remark,” a court must consider whether the comment: (1)

relates to the plaintiff’s protected characteristic; (2) was made

proximate in time to the challenged employment decision; (3) was

made by an individual with authority over the challenged employment

decision; and (4) relates to the challenged decision.          Id. (citing

Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 222 (5th Cir.

2001)).

     Thomas contends that Ashton Magee’s statement to her when she

presented him with Dr. Williams’s May 19, 2016 note advising of

                                   16
her pregnancy-related running restriction is direct evidence of

pregnancy discrimination.       According to Magee’s affidavit, he

informed Thomas that “she would have to do the run and that she

should not turn in the doctor’s note” because the “Center did not

allow pregnant employees from being excused [sic] from the Physical

Fitness Test – 1.5 mile run even with a doctor’s note” but “would

let other non-pregnant employees with physical limitations be

excused from the 1.5 mile run.”     Drawing all reasonable inferences

in the light most favorable to the non-movant, the Court finds

that Magee’s remark constitutes “direct evidence” under the Fifth

Circuit’s applicable standard because it (1) directly relates to

Thomas’s protected characteristic – her pregnancy; (2) was made

simultaneously   with   the   challenged   employment   decision   –   the

failure to accommodate her request to delay the run; (3) was “made

by someone with some ill-defined ‘authority over the employment

decision at issue’” because Magee was her supervisor at the time

she requested the accommodation; and (4) directly relates to the

challenged decision – the failure to accommodate her pregnancy-

related running restriction.     See Martin v. Winn-Dixie Louisiana,

Inc., 132 F. Supp. 3d 794, 818 (M.D. La. 2015) (quoting Krystek v.

Univ. of S. Miss., 164 F.3d 251, 256 (5th Cir. 1999)).

     Thomas goes on to contend that, even if Magee’s statement

does not constitute direct evidence of pregnancy discrimination,

she has nonetheless established a prima facie case of disparate

                                   17
treatment through indirect evidence.            Notably, the Supreme Court,

in Young v. UPS, 135 S. Ct. 1338 (2015), “established a new test

by which courts are to analyze failure to accommodate claims

brought by pregnant workers who seek to rely upon indirect evidence

to establish disparate treatment in violation of Title VII.”               Luke

v. CPlace Forest Park SNF, LLC, No. 13-00402-BAJ-EWD, 2016 U.S.

Dist. LEXIS 105295, at *5 (M.D. La. Aug. 9, 2016).                Under Young,

a pregnant worker may make out a prima facie case that “the denial

of an accommodation constituted disparate treatment under the

Pregnancy Discrimination Act’s second clause” by showing that she

(1)   “she   belongs   to   the    protected     class;”   (2)    “she   sought

accommodation;” (3) “the employer did not accommodate her;” and

(4) “the employer did accommodate others ‘similar in their ability

or inability to work.’”           Young, 135 S. Ct. at 1354.             If the

plaintiff establishes a prima facie case, the burden shifts to the

employer to introduce evidence of a legitimate, nondiscriminatory

reason for denying the requested accommodation.                   Id.    If the

employer offers a legitimate, nondiscriminatory reason for the

denial, the plaintiff must show that the employer’s proffered

reason is “in fact pretextual.”        Id.     In this regard, the plaintiff

must introduce evidence that (1) the “employer’s policies impose

a significant burden on pregnant workers,” such as “evidence that

the   employer   accommodates      a   large    percentage   of    nonpregnant

workers while failing to accommodate a large percentage of pregnant

                                       18
workers,” and (2) “the employer’s ‘legitimate, nondiscriminatory’

reasons are not sufficiently strong to justify the burden.”                    Id.

      In this case, Thomas has established a prima facie case of

pregnancy discrimination under Young, at the summary judgment

stage, through the affidavit of Ashton Magee.             In other words, she

has introduced competent summary judgment evidence to support the

inferences    that:   (1)    she   was     pregnant;    (2)    she    sought     an

accommodation by presenting a doctor’s note to her supervisor

regarding    her   pregnancy-related       running     restriction;      (3)    the

Commission failed to accommodate her when Magee stated that “she

would have to do the run;” and (4) the Commission accommodated

other employees who were similar in their inability to work by

allowing “non-pregnant employees with physical limitations [to] be

excused from the 1.5 mile run with an appropriate doctor’s note.”

      The Commission maintains that Thomas has failed to establish

an   actionable    claim    of   pregnancy    discrimination         because    she

suffered no adverse employment action.             Indeed, “the Fifth Circuit

has held that ‘adverse employment actions include only ultimate

employment decisions such as hiring, granting leave, discharging,

promoting, or compensating.’”        Peuler v. Jewell, No. 14-0247, 2016

U.S. Dist. LEXIS 141363, at *14 (E.D. La. Oct. 12, 2016) (quoting

McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir. 2007)

(internal    citations     omitted)).        And    Thomas    concedes   in     her

opposition papers that she “was not subject to a failure to hire,

                                      19
was not discharged, and was not denied leave, a promotion or

compensation.”    However, she urges this Court to find that she

suffered an adverse employment action “based on the injuries

incurred when required to run 1.5 miles.”         Thomas submits that she

suffered a physical back injury, which necessitated the filing of

a workers’ compensation claim and resulted in a reduction in pay.

Because the Fifth Circuit has recognized neither an employment

decision   resulting   in   physical    injury,    nor     an   intermediate

employment decision with a tangential effect on compensation as an

“ultimate employment decision,” Thomas has suffered no adverse

employment action under current Fifth Circuit precedent.

      But, the Court finds that an employee need not suffer an

adverse employment action in order to establish an actionable claim

of   pregnancy   discrimination   under   the     second    clause   of   the

Pregnancy Discrimination Act.     Although neither the Supreme Court,

nor the Fifth Circuit, has explicitly addressed this issue, the

Court finds support in the text of the Pregnancy Discrimination

Act itself, as well as the Supreme Court’s decision in Young.

Notably, the PDA provides, in part:

           [W]omen affected by pregnancy, childbirth, or
           related medical conditions shall be treated
           the same for all employment-related purposes,
           including receipt of benefits under fringe
           benefit programs, as other persons not so
           affected but similar in their ability or
           inability to work.



                                   20
42 U.S.C. § 2000e(k) (emphasis added).                   More importantly, the

existence of an adverse employment action is not an element of a

prima facie case of pregnancy discrimination based on failure to

accommodate under Young.         See Young, 135 S. Ct. at 1354 (holding

that a pregnant worker can establish a prima facie case by showing

“that she belongs to the protected class, she sought accommodation,

that the employer did not accommodate her, and that the employer

did accommodate others ‘similar in their ability or inability to

work.’”).    Because Thomas has sustained her burden, at the summary

judgment stage, of presenting competent evidence to support her

disparate treatment claim of pregnancy discrimination, summary

dismissal of this claim is not appropriate. 13

                                       C.

     Thomas      next   contends    that    she    has     presented     sufficient

evidence    to   establish   a     disparate      impact    claim   of    pregnancy

discrimination. “To establish a prima facie case of discrimination

under a disparate-impact theory, a plaintiff must show: (1) an

identifiable, facially neutral personnel policy or practice; (2)

a disparate effect on members of a protected class; and (3) a

causal connection between the two.”            McClain v. Lufkin Indus., 519

F.3d 264, 275 (5th Cir. 2008) (citing Watson v. Fort Worth Bank &




13 The Court underscores that the amount of her damages, because
she has suffered no adverse employment action, remains at risk
during a trial on the merits.
                                       21
Trust,    487    U.S.   977,   994    (1988)).     Generally,   causation   is

established “by offering statistical evidence to show that the

practice in question has resulted in prohibited discrimination.”

Stout v. Baxter Healthcare Corp., 282 F.3d 856, 860 (5th Cir.

2002).    However, the Fifth Circuit has recognized that a plaintiff

may establish a prima facie case of disparate impact pregnancy

discrimination without statistical evidence where she demonstrates

that     the    challenged      employment       policy   affects   “all    or

substantially all pregnant women.”               See id. at 860-61 (citing

Garcia v. Women’s Hospital of Tex., 97 F.3d 810 (5th Cir. 1996)).

       Here, Thomas challenges the Commission’s required five-part

physical fitness test.          She alleges that this policy “causes a

disparate impact on those with a protected trait (pregnancy)”

because it “results in a harsher effect on one group, compared to

others.”       But, Thomas points to no evidence to demonstrate that

pregnant women are disproportionately impacted by the physical

fitness test requirement.            And her request that the Court defer

ruling on this issue until discovery is complete is not supported

by an affidavit or declaration as required by Federal Rule of Civil

Procedure 56(d).

       Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion for summary judgment is hereby GRANTED, in

part, and DENIED, in part.            The motion is GRANTED, in part, as

unopposed, as to: (1) the defendants’ contention that the Center

                                        22
is not an independent juridical entity capable of suing and being

sued; (2) the plaintiff’s ADA claim; and (3) the plaintiff’s FMLA

claim.   The motion is GRANTED, in part, as to the plaintiff’s

disparate impact claim of pregnancy discrimination, and DENIED, in

part, as to the plaintiff’s disparate treatment claim of pregnancy

discrimination   under    Title   VII   and   Louisiana’s   employment

discrimination statute.    IT IS FURTHER ORDERED: that the Florida

Parishes Juvenile Detention Center is hereby DISMISSED from this

lawsuit, and that the plaintiff’s ADA, FMLA, and disparate impact

pregnancy discrimination claims are DISMISSED.        The plaintiff’s

disparate treatment claim of pregnancy discrimination against the

Florida Parishes Juvenile Justice Commission remains before the

Court.



                           New Orleans, Louisiana, January 7, 2019

                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                   23
